Matter of Milord v New York State Dept. of Motor Vehs. (2015 NY Slip Op 01641)





Matter of Milord v New York State Dept. of Motor Vehs.


2015 NY Slip Op 01641


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
SHERI S. ROMAN, JJ.


2014-04894
 (Index No. 15138/13)

[*1]In the Matter of Erich Milord, petitioner, 
vNew York State Department of Motor Vehicles, respondent.


Erich Milord, Brooklyn, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and David Lawrence III of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board dated May 28, 2013, which confirmed the determination of an administrative law judge dated January 18, 2013, after a hearing, finding that the petitioner violated Vehicle and Traffic Law § 392, and imposed a penalty.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of an administrative determination made after a hearing at which evidence was taken is limited to whether the determination is supported by substantial evidence based upon the entire record (see CPLR 7803[4]). Moreover, the courts may not weigh the evidence or reject the choice made by an administrative agency where there is conflicting evidence and room
for choice exists (see Matter of Berenhaus v Ward, 70 NY2d 436, 444).
Here, substantial evidence supports the determination of the New York State Department of Motor Vehicles Appeals Board that the petitioner violated Vehicle and Traffic Law § 392 (see Matter of Wagner v Fiala, 113 AD3d 694).
DILLON, J.P., LEVENTHAL, CHAMBERS and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court